***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
       STATE OF CONNECTICUT v. ROBERT H.*
                   (SC 19841)
              Palmer, McDonald, Robinson, D’Auria, Mullins,
                       Kahn and Vertefeuille, Js.**

                                  Syllabus

Convicted of two counts of the crime of risk of injury to a child, and
   found to be in violation of his probation, the defendant appealed to
   the Appellate Court from the trial court’s judgments, claiming that his
   conviction on one of the two risk of injury counts violated the corpus
   delicti rule insofar as statements that he had made to the police were
   the only evidence that he committed the misconduct giving rise to his
   conviction on that count. The Appellate Court affirmed the trial court’s
   judgments, concluding that, because corpus delicti is an evidentiary
   rule, the defendant’s claim was unreviewable on the ground that he
   failed to raise the corpus delicti issue or challenge the admissibility of
   his statements at trial. On the granting of certification, the defendant
   appealed to this court, claiming, inter alia, that the Appellate Court
   incorrectly concluded that corpus delicti is a rule of admissibility and,
   therefore, that his claim was unreviewable. Held that the resolution of
   the defendant’s appeal was controlled by this court’s decision in State
   v. Leniart (333 Conn. 88), in which the court concluded that the corpus
   delicti rule is a hybrid evidentiary-substantive rule that implicates a
   defendant’s fundamental right not to be convicted in the absence of
   evidence sufficient to establish every essential element of the charged
   crime beyond a reasonable doubt and that even unpreserved corpus
   delicti claims are reviewable on appeal; accordingly, this court reversed
   the Appellate Court’s judgment and remanded the case to that court for
   full consideration of the merits of the defendant’s corpus delicti claim.
       Argued May 2, 2018—officially released September 10, 2019

                            Procedural History

   Substitute information, in the first case, charging the
defendant with three counts of the crime of risk of
injury to a child and two counts of the crime of sexual
assault in the first degree, and information, in the sec-
ond case, charging the defendant with violation of pro-
bation, brought to the Superior Court in the judicial
district of Hartford, where the first case was tried to
the jury before Suarez, J.; verdict of guilty of two counts
of risk of injury to a child; thereafter, the defendant
was presented to the court in the second case on a plea
of guilty; judgments in accordance with the verdict and
the plea, from which the defendant appealed to the
Appellate Court, Lavine and Sheldon, Js., with Flynn,
J., dissenting, which affirmed the trial court’s judg-
ments, and the defendant, on the granting of certifica-
tion, appealed to this court. Reversed; further
proceedings.
  Glenn W. Falk, assigned counsel, with whom, on the
brief, was Robert M. Black, for the appellant (defend-
ant).
   Bruce R. Lockwood, senior assistant state’s attorney,
with whom, on the brief, were Gail P. Hardy, state’s
attorney, John F. Fahey, senior assistant state’s attor-
ney, and Lisa Herskowitz, former senior assistant
state’s attorney, for the appellee (state).
                                   Opinion

   PER CURIAM. The common-law corpus delicti rule
‘‘prohibits a prosecutor from proving the [fact of a trans-
gression] based solely on a defendant’s extrajudicial
statements.’’ (Internal quotation marks omitted.) State
v. Leniart, 333 Conn. 88, 97,        A.3d        (2019). Fol-
lowing a jury trial, the defendant in the present case,
Robert H., was convicted of two counts of risk of injury
to a child, in violation of General Statutes § 53-21 (a)
(1), arising from two alleged incidents of sexual miscon-
duct.1 On appeal, he argued before the Appellate Court
that the only evidence that he committed the second
alleged act of misconduct were statements he made to
the police and, therefore, that his conviction on that
count violated the corpus delicti rule. Because the
defendant did not raise the corpus delicti issue or chal-
lenge the admissibility of his statements at trial, and
because the Appellate Court was of the view that corpus
delicti is merely an evidentiary rule that must be raised
at trial to be reviewable on appeal, that court concluded
that his claim was unreviewable.2 State v. Robert H.,
168 Conn. App. 419, 422, 146 A.3d 995 (2016). We granted
certification, limited to the following question: ‘‘Did
the Appellate Court properly conclude that the corpus
delicti rule is merely a rule of admissibility, in determin-
ing that there was sufficient evidence to sustain the
defendant’s second conviction of risk of injury to a child
in violation of . . . § 53-21 (a) (1)?’’ State v. Robert H.,
323 Conn. 940, 151 A.3d 845 (2016).
   In a companion case that we decide today, we answer
that question, concluding that our corpus delicti rule
is a hybrid evidentiary-substantive rule that implicates
a defendant’s fundamental right not to be convicted in
the absence of evidence sufficient to establish every
essential element of the charged crime beyond a reason-
able doubt, and, therefore, even unpreserved corpus
delicti claims are reviewable on appeal. See State v.
Leniart, supra, 333 Conn. 110. Accordingly, we reverse
the judgment of the Appellate Court and remand the
case to that court for full consideration of the merits
of the defendant’s corpus delicti claim.3
  The judgment of the Appellate Court is reversed and
the case is remanded to that court for further proceed-
ings in accordance with this opinion.
   * In accordance with our policy of protecting the privacy interests of the
victims of the crime of risk of injury to a child, we decline to use the
defendant’s full name or to identify the victim or others through whom the
victim’s identity may be ascertained. See General Statutes § 54-86e.
   ** The listing of justices reflects their seniority status on this court as of
the date of oral argument.
   1
     The jury found the defendant not guilty of three other charges that are
not at issue in this appeal. Following the jury verdict, the defendant admitted
that he had violated his probation in violation of General Statutes § 53a-32.
Thereafter, the court sentenced the defendant on all three charges to a total
effective term of twenty years incarceration: ten years, concurrently, on
each count of risk of injury, and ten years, consecutively, on the violation
of probation. The facts and procedural history of this case are set forth in
full in the opinion of the Appellate Court. See State v. Robert H., 168 Conn.
App. 419, 421–27, 146 A.3d 995 (2016).
   2
     In a dissenting opinion, Judge Flynn opined that (1) corpus delicti claims
implicate a defendant’s substantive due process rights and, therefore, are
reviewable on appeal even if not preserved at trial, and (2) the evidence
presented at trial was not sufficient to corroborate the reliability of the
defendant’s confession as to a second incident of sexual misconduct. See
State v. Robert H., 168 Conn. App. 419, 435–38, 146 A.3d 995 (2016).
   3
     We recognize that, in a footnote, the Appellate Court majority opined
that, had the defendant raised his corpus delicti challenge at trial, that
challenge would have failed. See State v. Robert H., supra, 168 Conn. App.
430–31 n.10 (‘‘[T]here is substantial evidence tending to corroborate the
trustworthiness of the defendant’s statements admitting to having [violated
§ 53-21 (a) (1)] at least twice. . . . Against this background, had the admissi-
bility of the confession been challenged at trial under the [corpus delicti]
rule, that challenge would surely have failed. Even if [the victim’s] trial
testimony and the state’s forensic evidence only furnished direct corrobora-
tion of the corpus delicti of one crime of risk of injury based upon the
defendant’s admitted [sexual misconduct], such partial corroboration of his
entire statement, under circumstances where he was clearly acting against
his own penal interest, undoubtedly tended to produce a confidence in the
truth of the other part of the confession.’’ [Citations omitted.]). Nevertheless,
we think the Appellate Court should be afforded the opportunity, in the
first instance, to fully consider the merits of the defendant’s claim in accor-
dance with the standards that we have articulated in Leniart.